On Petition for Rehearing.
PER CURIAM.
This case is here on petition for rehearing. The District Court held that the bankrupt debtor elected to proceed under the general Bankruptcy Act (11 U.S.C.A. § 1 et seq.) ratjjer than under the provisions of section 75, which was added to the Bankruptcy Act on May 3, 1933, 47 Stat. 1470, 11 U.S.C.A. § 203 and note, and he was, therefore, not entitled to the benefit of that section. On June 28, 1934, the day after the bankrupt filed his voluntary petition in bankruptcy, subsection “s” was added to section 75, 48 Stat. 1289, 11 U.S.C.A. § 203 (s) note. On July 20, 1934, the first meeting of creditors, was held before the referee and Charles H. Pearce was elected trustee. Upon his election all the property of the bankrupt became vested in him.
The District Court further held that since the property of the bankrupt estate was no longer vested in the debtor, he was not entitled to the benefits of subsection “s”' of section 75 of the Bankruptcy Act, and that while a petition filed under section 75' might be transformed into one under the general Bankruptcy Act, the reverse was-not true.
The petitioner now calls our attention to the provision of subsection “s” of section 75, as amended by Act Aug. 28, 1935, 11 U.S.C.A. § 203 (s), that “any farm debtor who has filed under this title may take advantage of this section upon written request to the court.” The petitioner says that he made such request.
I
Subsection “s” provides that such request shall be made at the time of the first hearing, but at that time the petitioner made no such request. The subsection further1 provides that, “upon such a request being made, the referee, under the jurisdiction of the court, shall designate and appoint appraisers.” Appraisers were not appointed at the time of the first meeting of creditors' after adjudication for the reason that no request was then or at any other time made-by the petitioner which was necessary before the court could appoint the appraisers.. Furthermore, the petitioner failed to comply with the terms of the act relative to a composition (though petitioner alleges that he did offer 5 per cent.) and plan of extension.
Subsection “s” also provides that if the-debtor at any time fails to comply with the provisions of that section, the court may order the appointment of a trustee and order the property sold. There can be no pre*239tense that the petitioner complied with the requirements of the act.
In addition it is alleged, and not denied, that no interest or taxes have been paid upon the property in question “since the institution of the present proceedings in June of 1934 or for several years prior thereto.”
The petitioner shows that the mortgage indebtedness is $9,000 on which no interest has been paid for five or six years and that the property is “now worth about $5,000.” Consequently the petitioner has no equity whatever in the property. Accordingly there is no reason equitable or legal justifying the reversal of the decree of the District Court or a rehearing by this court.
The petition for rehearing is denied and the decree of the District Court affirmed.